Citation Nr: 1722564	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  12-11 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease (DJD) and spondylolysis at the L4 with grade 1 spondylolisthesis of the lumbar spine for the periods of December 30, 2006 through December 4, 2011, and March 1, 2012 through April 17, 2013, and in excess of 40 percent thereafter.

2.  Entitlement to an initial compensable evaluation for right lower extremity radiculopathy associated with lumbar spine disability prior to May 12, 2016, in excess of 10 percent from May 12, 2016 through October 2, 2016, and in excess of 20 percent thereafter.

3.  Entitlement to an initial compensable evaluation for left lower extremity radiculopathy associated with lumbar spine disability prior to October 3, 2016, and in excess of 20 percent thereafter.

4.  Entitlement to an initial evaluation in excess of 10 percent for bilateral plantar fasciitis (previously rated as bilateral metatarsalgia with bilateral interdigital neuroma of first and second metatarsals) prior to October 3, 2016, and in excess of 50 percent thereafter.

5.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 3, 2011.


REPRESENTATION

Veteran represented by:	Kathryn P. Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse, K.R.


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from June 1978 to October 1979, November 1990 to May 1991, December 2001 through January 2003, and June 2005 through December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for lumbar spine and bilateral feet disabilities.  The Veteran timely appealed the assigned initial evaluations for those disabilities.  

The Veteran and her spouse, K.R., testified at a Board hearing before the undersigned Veterans Law Judge in August 2015; a transcript of that hearing is associated with the claims file.

During the pendency of the appeal, the Veteran's lumbar spine disability was increased to 40 percent disabling, effective April 18, 2013, and the Agency of Original Jurisdiction (AOJ) awarded TDIU beginning May 3, 2011, in a February 2014 rating decision.  (The Board also recognizes that the Veteran was also awarded a temporary total evaluation under 38 C.F.R. § 4.30 for convalescence of her lumbar spine disability following surgery for the period of December 5, 2011 through February 28, 2012.)  The Board has therefore characterized those claims as noted above in order to comport with those awards of benefits.  

Additionally, the Board reflects that a 50 percent evaluation for the Veteran's bilateral feet disability was awarded, effective October 3, 2016, in a December 2016 rating decision.  The Board notes that the AOJ did not discuss that issue in the December 2016 supplemental statement of the case, despite the full award of benefit sought not being awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a decision that awards a higher rating but less than the maximum available benefit does not abrogate the pending appeal).  The Veteran has continued to disagree with the assigned evaluation for her bilateral feet disability, as noted by the February 2017 Notice of Disagreement, VA Form 21-0958.  As that issue was readjudicated by AOJ in the December 2016 rating decision, the Board finds that it has jurisdiction over the claim at this time despite that claim not being recertified to the Board in the January 2017 VA Form 8.  

Moreover, in the December 2016 rating decision, the AOJ awarded service connection for the Veteran's bilateral lower extremity radiculopathy associated with the lumbar spine disability; the AOJ awarded a 10 percent evaluation beginning May 12, 2016 for the right extremity radiculopathy, and a 20 percent evaluation for both the right and left extremity radiculopathy beginning October 3, 2016.  The Veteran timely submitted a Notice of Disagreement, VA Form 21-0958, with the assigned evaluations for the bilateral lower extremity radiculopathy.  

In light of the Rating Schedule's directive to rate the neurological effects of the lumbar spine disability, see 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016), the Board takes jurisdiction over those issues on appeal at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On appeal, the Veteran underwent a VA examination of her lumbar spine and bilateral feet disabilities in October 2016.  

Respecting the bilateral feet, the examiner indicated that there was evidence of pain on passive range of motion and in weightbearing and non-weightbearing, although no discussion of the additional limitation of functional impact with respect to pain on passive motion and during non-weightbearing was discussed.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).

With respect to the lumbar spine disability, the examiner indicated that pain on passive range of motion and non-weightbearing testing could not "be performed or is not medically appropriate," although no rationale or discussion for why it could not be performed or was not medically appropriate was provided.  

In light of those deficiencies, the Board finds that the October 2016 VA examinations of the bilateral feet and lumbar spine disabilities are inadequate; a remand is therefore necessary in order to obtain another VA examination which is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Mitchell, supra; see also Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint). 

The TDIU and bilateral lower extremity radiculopathy claims are intertwined with the above remanded issues and are therefore also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination so as to determine the current severity of her lumbar spine and associated bilateral lower extremity radiculopathy disabilities.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

Full range of motion testing must be performed where possible.  The lumbar spine should be tested for pain in both active and passive motion, in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner is further reminded that should any additional functional impairment be noted during flare-up, repeated use, and/or as a result of pain, lack of endurance, incoordination, etc., the examiner should attempt, to the best of his/her ability, to estimate the additional functional loss in degrees.  

In addition to completing the above testing, the examiner should additionally address any and all neurological complications associated with her lumbar spine disability, particularly the Veteran's bilateral lower extremity radiculopathy.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

2.  Schedule the Veteran for a VA examination so as to determine the current severity of her bilateral feet disability.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

Full range of motion testing must be performed where possible.  The bilateral feet should be tested for pain in both active and passive motion, in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner is further reminded that should any additional functional impairment be noted during flare-up, repeated use, and/or as a result of pain, lack of endurance, incoordination, etc., the examiner should attempt, to the best of his/her ability, to estimate the additional functional loss in degrees.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of increased evaluation for her bilateral feet, and lumbar spine and associated bilateral lower extremity radiculopathy disabilities, and entitlement to TDIU prior to May 3, 2011.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

